RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 13a0325p.06

               UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                X
                                                 -
 DONAVON E. HUFF,
                                                 -
                             Petitioner-Appellant,
                                                 -
                                                 -
                                                     No. 10-3903
          v.
                                                 ,
                                                  >
                                                 -
                       Respondent-Appellee. -
 UNITED STATES OF AMERICA,
                                                 -
                                                N
                  Appeal from the United States District Court
                 for the Northern District of Ohio at Cleveland.
               No. 1:09-cv-275—John R. Adams, District Judge.
                                  Argued: June 14, 2013
                         Decided and Filed: November 5, 2013
  Before: McKEAGUE and DONALD, Circuit Judges; LAWSON, District Judge.*

                                   _________________

                                        COUNSEL
ARGUED: Michael M. Losavio, Louisville, Kentucky, for Appellant. Robert W. Kern,
UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.
ON BRIEF: Michael M. Losavio, Louisville, Kentucky, for Appellant. Robert W. Kern,
UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.
                                   _________________

                                         OPINION
                                   _________________

        DAVID M. LAWSON, District Judge. Donavon Huff appeals the denial of his
motion to vacate his sentence, which he filed under 28 U.S.C. § 2255. Huff had pleaded
guilty to various fraud and identity theft charges under a plea agreement in which the



        *
        The Honorable David M. Lawson, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                              1
No. 10-3903        Huff v. United States                                           Page 2


parties agreed, among other things, that the November 1, 2002 Sentencing Guideline
Manual would be used to calculate his sentencing guideline range. The sentencing court,
however, used a later version, resulting in a higher-than-anticipated range, and sentenced
Huff to a longer prison term. Huff filed a direct appeal raising a viable appellate issue,
but his appellate lawyer, he says, gave him bad advice and talked him into dismissing
the appeal, warning that the district judge might vindictively increase Huff’s sentence
on remand. The district court rejected Huff’s ensuing ineffective-assistance-of-counsel
claim without holding an evidentiary hearing. We believe that a hearing was necessary
to address that claim properly, and it was error not to hold one. Therefore, we reverse
the district court’s order and remand for further proceedings.

                                            I.

       The defendant was indicted on January 17, 2007 and charged with one count of
conspiracy in violation of 18 U.S.C. § 371, one count of identity theft in violation of
18 U.S.C. § 1028(a)(7), and five counts of access device fraud in violation of 18 U.S.C.
§ 1029(a)(2). On May 3, 2007, the defendant pleaded guilty to conspiracy, identity theft,
and two counts of access device fraud with the benefit of a plea agreement under Federal
Rule of Criminal Procedure 11(c)(1)(B). Huff hatched his fraudulent scheme in
2001 while he was employed at an insurance company and had access to customers’
account information. He used that information to obtain credit cards and other lines of
credit, and he employed a juvenile to create and process fraudulent cell phone contracts
using the purloined information. The loss amount exceeded $350,000.

       The plea agreement contained a stipulation by the parties that the Sentencing
Guidelines Manual that was effective on November 1, 2002 applied to Huff. The parties
calculated the defendant’s Chapter 2 offense level at 22, and agreed that no other
sentencing guideline adjustments other than those specified in the agreement applied.
The parties’ calculation did not include upward adjustments for either abuse of a position
of trust under Guidelines section 3B1.3 or for the use of a minor under section 3B1.4.
The plea agreement stated that the court would determine the defendant’s eligibility for
an acceptance of responsibility adjustment on the date of sentencing, but the parties
No. 10-3903         Huff v. United States                                            Page 3


agreed that if the court followed the parties’ stipulations the total adjusted offense level
would be 19. The plea agreement stated that the parties had no agreement as to the
applicable criminal history category and that the criminal history category would be
determined by the court after completion of a pre-sentence investigation by the United
States Probation Department. The plea agreement contained an acknowledgment that
sentencing recommendations are not binding on the sentencing court and that the court
alone was responsible for determining the applicable sentencing range, whether there
was any basis to depart from that range, and what sentence to impose.

        The pre-sentence report (PSR) was prepared on July 2, 2007. The probation
officer used the 2006 version of the Sentencing Guideline Manual, but stated that the
2002 and 2006 editions produced the same offense level computations. The PSR
included a two-level upward adjustment under Guidelines § 3B1.3 for abuse of a
position of trust that was not stipulated in the plea agreement. The probation officer
applied the abuse-of-trust enhancement, reasoning that Huff used his position at the
insurance company to obtain customers’ private information and then misused that data
to open credit lines.     The PSR also included two additional two-level upward
adjustments that were not stipulated: an adjustment under Guidelines § 2B1(b)(2)(A) for
more than ten victims and an adjustment under Guidelines § 3B1.4 for the use of a
minor. The PSR stated an adjusted offense level of 28 with a net offense level of 25
after acceptance of responsibility. The PSR calculated Huff’s criminal history score at
four points, resulting in a Criminal History Category of III. The criminal history score
was based on two prior offenses. The first offense was forgery theft, for which the
plaintiff was arrested on May 14, 2003. The second offense was attempted misuse of a
credit card. The second offense occurred in July 2003, and the defendant was arrested
on October 31, 2003. Huff had pleaded guilty to both offenses on January 5, 2004 and
was sentenced for both offenses on February 10, 2004. The resulting sentencing range
was 70 to 87 months.

        Huff’s attorney filed a sentencing memorandum objecting to the Criminal History
Category contained in the PSR. He argued that the sentences for his two prior offenses
No. 10-3903         Huff v. United States                                              Page 4


ran concurrently with one another, and therefore should only be counted once. He also
objected to the calculation of the offense level in the PSR and the application of the three
two-level upward adjustments.

        At the sentencing hearing, the prosecutor stated that the abuse-of-trust
enhancement was not included in the plea agreement because the government believed
that although the defendant held a supervisory position at the insurance company, his
position did not add to his ability to commit the crimes. The district court asked the
probation officer to comment on his application of that enhancement, and the probation
officer indicated that he had used application note 2B, which states that the guideline
applies to a “defendant who exceeds or abuses the authority of his or her position in
order to obtain unlawfully or use without authority any means of identification.” That
language was in the 2006 Guidelines Manual, but not the 2002 version. The district
court found that “based upon the rationale provided by the probation officer here in open
court it’s clear the defendant did abuse a position of trust based upon his position as a
supervisor in the Call Center of the . . . [i]nsurance [c]ompany” and applied the abuse-of-
trust enhancement. The district court sentenced the defendant to concurrent 60-month
prison terms on all counts, to be followed by three years of supervised release.

        After sentencing, Huff’s trial counsel withdrew and Donald J. Malarcik was
appointed as appellate counsel. Malarcik filed a timely notice of appeal, and raised three
issues in the appellant’s brief: (1) Huff’s criminal history category was incorrectly
calculated; (2) the upward adjustment for abuse of a position of trust was improper; and
(3) the district court failed to state its reasons for the defendant’s sentence with sufficient
clarity to permit appellate review.

        Huff averred in a declaration that after the government filed its response brief,
Malarcik contacted him and told him that if he prevailed on appeal, his case would be
remanded for re-sentencing by the district court. Malarcik allegedly explained that in
his experience, the district court judge was unhappy when he was reversed and would
express that unhappiness by imposing a sentence substantially greater than that
originally imposed. Huff says that Malarcik strongly advised him to dismiss his appeal
No. 10-3903         Huff v. United States                                              Page 5


to avoid that prospect. Huff discussed the matter with his wife, Jamila Huff. Jamila also
filed a declaration in which she avers that Malarcik told her that Huff had a “50-50 shot”
that the district court would give the defendant a longer sentence. Huff says that he
reasoned that the risk of punitive re-sentencing was too great and authorized Malarcik
to dismiss the appeal. But he also insists that Malarcik never told him that the law
prohibited a district court from increasing a sentence on remand as punishment for a
successful appeal or that the appellate court could issue a remand that limited the re-
sentencing to the issues raised on appeal.

        On December 1, 2008, Mr. Malarcik filed a motion for voluntary dismissal of the
appeal, which was granted two days later.

        On January 30, 2009, Huff filed a motion to vacate his sentence under 28 U.S.C.
§ 2255, which he amended twice. The second amended motion was accompanied by
declarations by Huff and his wife. The government responded on May 20, 2010, but did
not include any affidavit or statement from Mr. Malarcik. The district court denied and
dismissed the defendant’s motion to vacate on July 14, 2010 without conducting an
evidentiary hearing. The district court made four findings on its way to its conclusion
that Huff failed to allege sufficient facts to entitle him to relief or a hearing on his claim.
First, the district court found that the claim that the district court incorrectly calculated
the defendant’s criminal history score was not cognizable on collateral review because
the defendant had not shown that the alleged mistakes constituted errors so egregious as
to amount to a violation of due process or that the errors had a substantial, injurious
effect on the proceedings. Second, the district court held that the defendant’s claims
were either procedurally defaulted or precluded by the voluntary dismissal of his appeal
because the defendant did not show cause excusing his default and demonstrate
prejudice. Third, the district court concluded that the defendant’s claims lacked merit.
With respect to the defendant’s argument that the government breached the plea
agreement, the district court found that the government “merely illustrated that an
enhancement was warranted where a defendant abuses his or her position of trust, as was
the case here,” and characterized the commentary to the 2006 Guidelines as illustrative.
No. 10-3903        Huff v. United States                                           Page 6


The district court also held that the application of that commentary did not result in ex
post facto punishment.

       Fourth, the district court found that the defendant had not demonstrated that his
appellate counsel rendered ineffective assistance. The court did not find credible the
defendant’s allegations that his appellate counsel told him that the district court would
vindictively increase the defendant’s sentence should he prevail on appeal. The court
pointed out that appellate counsel had been practicing several years without any
disciplinary actions, and emphasized that the defendant admitted that he consented to the
dismissal after a discussion with his attorney. The court believed that the defendant’s
attorney was entitled to a strong presumption that he provided effective assistance. The
court also determined that the decision to dismiss the appeal could be considered sound
strategy.

       The district court denied a certificate of appealability. However, this court
granted one following Huff’s timely appeal.

                                           II.

       We give fresh review to the district court’s denial of a motion under section
2255, except for the factual findings, which we review for clear error. Mallett v. United
States, 334 F.3d 491, 497 (6th Cir. 2003).         The same approach applies to our
consideration of alleged errors in the application of the Sentencing Guidelines, reviewing
legal conclusions de novo and findings of fact for clear error. United States v. Kaminski,
501 F.3d 655, 665 (6th Cir. 2007).

       In his original appeal — which he dismissed — Huff raised three allegations of
error that, he contended, rendered his sentence improper: (1) the application of the
abuse-of-trust enhancement, as construed in the 2006 version of the Sentencing
Guidelines Manual, was a violation of the Ex Post Facto Clause; (2) the district court
incorrectly scored his criminal history; and (3) the government breached the plea
agreement by arguing that the application of the abuse-of-trust enhancement was not
clearly erroneous. He attempts to advance those same claims here, contending that his
No. 10-3903        Huff v. United States                                            Page 7


decision to dismiss the earlier appeal was based on bad advice from his appellate lawyer.
The government argues that the claims are foreclosed by the dismissal of the prior
appeal, and Huff has failed to offer a credible claim that his lawyer misled him.

       The government is correct on one point. Generally, when a defendant fails to
raise an issue at sentencing or on direct appeal, that issue is waived. Elzy v. United
States, 205 F.3d 882, 884 (6th Cir. 2000). However, a defendant may pursue waived
claims through a collateral attack under section 2255 when he can demonstrate cause and
prejudice to excuse his default. Ibid. “Ineffective assistance of counsel can constitute
cause for a procedural default.” Hodges v. Colson, 711 F.3d 589, 602 (6th Cir. 2013).
Claims of ineffective assistance of counsel are properly raised in a section 2255 motion.
United States v. Graham, 484 F.3d 413, 421–22 (6th Cir. 2007) (quoting United States
v. Aguwa, 123 F.3d 418, 423 (6th Cir. 1997)).

       The familiar two-prong test set forth in Strickland v. Washington, 466 U.S. 668
(1984), governs claims of ineffective assistance of counsel. Towns v. Smith, 395 F.3d
251, 258 (6th Cir. 2005). That standard applies to claims of ineffective assistance of
appellate counsel raised in a motion under section 2255. Ballard v. United States,
400 F.3d 404, 407 (6th Cir. 2005); see also Evitts v. Lucey, 469 U.S. 387, 396 (1985)
(holding that the right to effective assistance of counsel includes the right to effective
assistance of appellate counsel). To show a violation of the Sixth Amendment right to
effective assistance of counsel, a defendant must establish that his attorney’s
performance was deficient and that the deficient performance prejudiced the defense.
Strickland, 466 U.S. at 687. An attorney’s performance is deficient if “counsel’s
representation fell below an objective standard of reasonableness.” Id. at 688. The
defendant must show “that counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at
687. “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689.
The Supreme Court has “declined to articulate specific guidelines for appropriate
attorney conduct and instead [has] emphasized that the proper measure of attorney
performance remains simply reasonableness under prevailing professional norms.”
No. 10-3903        Huff v. United States                                           Page 8


Wiggins v. Smith, 539 U.S. 510, 521 (2003) (quoting Strickland, 466 U.S. at 688)
(internal quotes omitted).

       Huff argues that he dismissed his first appeal because he relied on advice from
his appellate attorney that was fatally flawed. He says that the discussion of the risk of
facing a possibly vindictive sentencing judge who was upset by a reversal should have
been tempered by an explanation of the ameliorating features of appellate law. Those,
of course, would have included the well-established rule that a sentencing judge may not
impose a harsher sentence after a successful appeal to punish the defendant’s success,
see North Carolina v. Pearce, 395 U.S. 711, 725 (1969); see also United States v.
Godwin, 457 U.S. 368, 374 (1982) (recognizing a “presumption of vindictiveness, which
may be overcome only by objective information in the record justifying the increased
sentence”), and the appellate court’s authority to limit the district court’s decision on
remand, see United States v. Garcia-Robles, 640 F.3d 159, 166 (6th Cir. 2011); United
States v. Stout, 599 F.3d 549, 555–56 (6th Cir. 2010).

       The government does not dispute that the advice would have amounted to
defective performance. Instead, the government points to Huff’s acknowledgment that
he met with Mr. Malarcik, discussed the pros and cons of his appeal, and made a
strategic decision to dismiss it. The government contends that it simply is not credible
that an appellate attorney of Mr. Malarcik’s experience (nineteen years) would have
given the advice that Huff describes. That is the basis upon which the trial court denied
the 2255 motion as well.

       The problem with that position is that there is no evidence in the record to
support it. The trial court did not conduct an evidentiary hearing, and Malarcik has not
provided any explanation of the decision to dismiss the defendant’s appeal, despite the
fact that the government advised him of Huff’s motion and offered him an opportunity
to submit an affidavit over three years ago. Under these circumstances, the district
court’s conclusion, without analysis, that the decision to dismiss the appeal could be
considered sound strategy does not hold up. It is true that “a court must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
No. 10-3903         Huff v. United States                                            Page 9


professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action might be considered sound . . . strategy.”
Strickland, 466 U.S. at 689. But it is extremely difficult to understand how the voluntary
dismissal of the defendant’s appeal could be considered sound strategy, especially
where, as discussed below, at least one of the defendant’s arguments on appeal was
potentially viable. The government has not, for example, suggested that the district court
committed an error in the defendant’s favor that the district court would have been
required to correct on remand.

        Both the government’s argument and the district court’s opinion are based on the
conclusion that Huff’s factual allegations in his uncontradicted affidavit are not credible.
“In reviewing a § 2255 motion in which a factual dispute arises, ‘the habeas court must
hold an evidentiary hearing to determine the truth of the petitioner’s claims.’” Valentine
v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (citations omitted). Although no
hearing is required where “the record conclusively shows that the petitioner is entitled
to no relief,” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999), and a “full
blown evidentiary hearing” is not required in every case, Smith v. United States, 348
F.3d 545, 550–51 (6th Cir. 2003) (quoting United States v. Todaro, 982 F.2d 1025, 1030
(6th Cir.1993)), “[w]here there is a factual dispute, the habeas court must hold an
evidentiary hearing to determine the truth of the petitioner’s claims,” Turner v. United
States, 183 F.3d 474, 477 (6th Cir. 1999) (citing Paprocki v. Foltz, 869 F.2d 281, 287
(6th Cir. 1989)). We have held that where “the petitioner’s allegations ‘cannot be
accepted as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of facts,’” no hearing is necessary. Arredondo, 178
F.3d at 782 (quoting Engelen v. United States, 68 F.3d 238, 240 (8th Cir. 1995)). But
when a defendant presents an affidavit containing “a factual narrative of the events that
is neither contradicted by the record nor ‘inherently incredible’” and the government
offers nothing more than “contrary representations” to contradict it, the defendant is
entitled to an evidentiary hearing. Valentine, 488 F.3d at 334. A decision not to hold
an evidentiary hearing on a motion for relief under 28 U.S.C. § 2255 is reviewed for
abuse of discretion. Id. at 333.
No. 10-3903        Huff v. United States                                          Page 10


       Huff’s claims in this case are not contradicted by the record and they are based
on factual allegations, rather than legal conclusions. Huff’s affidavit does not contain
“mere assertion[s] of innocence”; instead, it contains a narrative of the defendant’s
dealings with his appellate counsel. Id. at 333. The government and the district court
apparently found them inherently incredible, but we do not find support for that
conclusion in the record. The district court pointed to Mr. Malarcik’s nineteen year
career and lack of disciplinary proceedings. Certainly, appellate counsel’s experience
is one factor to be considered in determining whether he was ineffective; but the fact that
an attorney has had a long career does not render “inherently incredible” the claim that
the attorney might give erroneous legal advice. And in the absence of any explanation
by Mr. Malarcik, there is nothing in the record that “conclusively shows” that the
attorney’s performance was not defective under prevailing professional norms. The
district court abused its discretion when it did not conduct an evidentiary hearing.

       The failure to hold an evidentiary hearing would be of no import if the alleged
defective performance were inconsequential. “Even when trial counsel’s performance
is deficient under prevailing standards, we grant relief only if ‘there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.’” McPhearson v. United States, 675 F.3d 553, 563 (6th Cir.
2012) (quoting Strickland, 466 U.S. at 694). We therefore turn to Huff’s claims of
sentencing error, and we find that at least one has merit.

       Huff contends that the application of an abuse-of-trust enhancement under
Sentencing Guidelines § 3B1.3 was a violation of the Ex Post Facto Clause because it
was based on an application note in the commentary to that section that was not included
in the version of the Guidelines in effect at the time of his offense. He says that the
amendment, which became effective on November 1, 2005, brought him within the
scope of the enhancement, which would not have been applicable to him under the 2002
version of the Guidelines. The government responds that the amendment was clarifying,
rather than substantive, and in any event, the application of the enhancement to Huff was
not clearly erroneous.
No. 10-3903        Huff v. United States                                          Page 11


       Generally, a district court applies the version of the Guidelines in effect at the
time of sentencing. United States v. Welch, 689 F.3d 529, 532 (6th Cir. 2012).
However, this past term, the Supreme Court held that a violation of the Ex Post Facto
Clause occurs “when a defendant is sentenced under Guidelines promulgated after he
committed his criminal acts and the new version provides a higher applicable Guidelines
range than the version in place at the time of the offense.” Peugh v. United States, ---
U.S. ---, 133 S. Ct. 2072, 2078 (2013). That decision is consistent with Sixth Circuit law
on that point. See United States v. Lanham, 617 F.3d 873, 889–90 (6th Cir. 2010). If
the defendant’s sentencing range is greater under the Guidelines in effect on the date of
sentencing, the district court must apply the Guidelines in effect at the time of the
offense to avoid an ex post facto violation. Welch, 689 F.3d at 533.

       We have held, however, that “clarifying amendments may be applied
retroactively to discern the Sentencing Commission’s intent regarding the application
of a pre-amendment guideline.” United States v. Geerken, 506 F.3d 461, 465 (6th Cir.
2007) (citations omitted). “An amendment is clarifying if it changes nothing concerning
the legal effect of the guidelines, but merely clarifies what the Commission deems the
guidelines to have already meant.” Ibid. (internal citation and quotation marks omitted).
But if the amendment can actually constitute “[a] retrospective increase in the Guidelines
range applicable to a defendant,” Peugh, 133 S. Ct. at 2085, rather than a further
explanation of the Guidelines range that always was applicable to a defendant, it is
substantive and, in light of Peugh, would violate the Ex Post Facto Clause. To
determine whether an amendment is substantive or clarifying, this Court considers three
factors:   “‘(1)    how     the   Sentencing      Commission       characterized      the
amendment; (2) whether the amendment changes the language of the guideline itself or
changes only the commentary for the guideline; and (3) whether the amendment resolves
an ambiguity in the original wording of the guideline.’” United States v. Monus, 356
F.3d 714, 718 (6th Cir. 2004) (quoting United States v. Hartz, 296 F.3d 595, 599 (7th
Cir. 2002)).
No. 10-3903        Huff v. United States                                          Page 12


       The second factor favors the conclusion that the amendment was clarifying, as
it changed only the language of the comment and not the text of the Guideline provision.
However, the other two factors strongly suggest the opposite conclusion.              The
Sentencing Commission did not characterize the amendment as a clarifying amendment.
Instead, it stated that the amendment “implements sections 2 and 5 of the Identity Theft
Penalty Enhancement Act . . . which . . . direct the Sentencing Commission to expand
the upward adjustment at § 3B1.3 (Abuse of Position of Trust or Use of Special Skill).”
U.S. Sentencing Guidelines Manual app. C at 142 (2012). Specifically addressing the
application note challenged by the defendant, the Sentencing Commission indicated that
the note was added “in response to the directive in section 5 to amend” the abuse-of-trust
Guideline “to include [a defendant who exceeds or abuses the authority of his or her
position in order to obtain unlawfully or use without authority any means of
identification] within the scope of the guideline.” Id. at 143. That language clearly
suggests that an identity theft defendant would not have been within the scope of the
guideline before the amendment. There is no language by the Sentencing Commission
indicating that the amendment was intended to resolve an ambiguity in the guideline
language. Instead, the purpose of the amendment plainly was to bring new defendants
and conduct within the scope of the enhancement. Such an amendment can hardly be
considered merely “clarifying.”

       In this case, the Probation Department used the 2006 version of the Guidelines,
including the 2005 amendment, in calculating Huff’s offense level. Moreover, in
applying the enhancement, the district court relied on the probation officer’s comments
during the sentencing hearing, in which the probation officer quoted the
2005 amendment language. The application of the abuse-of-trust enhancement increased
the defendant’s offense level by two levels, from a total offense level of 23 to an offense
level of 25.    All other things being equal, the application of the abuse-of-trust
enhancement increased the defendant’s guideline range from 53 to 71 months to 70 to
87 months, a substantial increase. The amendment made the abuse-of-trust enhancement
applicable to Huff on the day of his sentencing and increased his offense level — and
the corresponding guideline range — over that which would have applied when he
No. 10-3903        Huff v. United States                                         Page 13


committed the crimes. “Such a retrospective increase in the measure of punishment
raises clear ex post facto concerns.” Peugh, 133 S. Ct. at 2085.

       An ex post facto error may be harmless, see id. at 2088 n.8, so we must consider
two more points. First, the sentence actually imposed fell within the lower guideline
range. However, a miscalculation of the range renders the sentence procedurally
unreasonable. United States v. Catalan, 499 F.3d 604, 606 (6th Cir. 2007) (citing United
States v. Davis, 458 F.3d 491, 495 (6th Cir. 2006). We will not speculate on what
sentence the district court would have imposed had it correctly calculated the
defendant’s offense level. Welch, 689 F.3d at 534.

       Second, the government appears to argue, although it is not entirely clear, that
the abuse-of-trust enhancement was appropriate because the district court determined
that Huff abused his position of trust. But that determination quite clearly was based on
the 2006 amendment to the commentary. At sentencing, the district court relied on the
probation officer’s comments, in which the officer quoted the 2006 amendment
language; in its memorandum opinion denying the defendant’s 2255 motion, the district
court acknowledged that it “employed a two-level upward adjustment pursuant to the
Commentary to Section 3B1.3 of the 2006 Edition, which did not appear in the
2002 Edition.” R. 108 Memorandum Opinion at 8. The ex post facto error here cannot
be considered harmless.

       Huff raises other sentencing errors as well, but we do not find them persuasive.
The district court did not mis-score Huff’s criminal history. The two crimes properly
were counted separately because there was an intervening arrest. See U.S. Sentencing
Guidelines Manual § 4A1.2(a)(2) & cmt. app. note (2002). Nor did the prosecutor
breach the plea agreement by defending the sentence on appeal. The fact that the
government agreed to a sentencing adjustment before the district court does not mean
that the government is estopped from arguing on appeal that the district court did not err
in declining to award the adjustment. United States v. Rodriguez-Castro, 641 F.3d 1189,
1192 (9th Cir. 2011); see also United States v. Thornberg, 326 F.3d 1023, 1025 n.3
(8th Cir. 2003); United States v. Nathan, 188 F.3d 190, 213 n.11 (3d Cir. 1999).
No. 10-3903        Huff v. United States                                         Page 14


       However, because of the ex post facto error, there is a substantial likelihood that
had the defendant not dismissed his appeal, the outcome would have been different.
That satisfies the prejudice prong of the Strickland inquiry.

                                           III.

       We must conclude that Huff’s allegations of defective performance by his
appellate lawyer are not inherently incredible, nor are they contradicted by the record.
Because there is nothing in the record that “conclusively shows” that Huff’s ineffective
assistance claim lacks merit, and because Huff has demonstrated prejudice, we must
remand the case to the district court for an evidentiary hearing on whether appellate
counsel rendered ineffective assistance. Therefore, the district court’s order denying
Huff’s motion under 28 U.S.C. § 2255 is REVERSED and the case is REMANDED
for further proceedings consistent with this opinion.